SHIVERS, Chief Judge.
Appellant, Robert Strong, was charged by information filed in January 1989 with escaping from River Junction Correctional Institute. He entered a plea of nolo con-tendere in March 1989 and was thereafter adjudicated guilty and sentenced to two years incarceration. Appellate counsel filed a timely appellate brief, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising, as its sole issue, the voluntariness of appellant’s plea.
The voluntary and intelligent character of a plea falls within the limited class of issues which a defendant may raise on appeal from a guilty or nolo contendere plea, without having specifically reserved the right to do so. Robinson v. State, 373 So.2d 898 (Fla.1979). As a prerequisite to raising such an issue on appeal, however, the defendant must first file with the trial court either a motion to withdraw the plea, S.C. v. State, 388 So.2d 643 (Fla. 5th DCA 1980); Maralit v. State, 468 So.2d 490 (Fla. 1st DCA 1985), or a motion for post-conviction relief pursuant to Fla.R.Crim.P. 3.850. Crawley v. State, 539 So.2d 1162 (Fla. 2d DCA 1989). As the appellant in the instant case has not previously raised the validity of his plea before the trial court, we dismiss the instant appeal. The dismissal is, however, without prejudice to appellant to seek the appropriate relief in the trial court. See L.L. v. State, 429 So.2d 347 (Fla. 5th DCA 1983).
SMITH and NIMMONS, JJ., concur.